Sanders, J.
¶26 (concurring in part, dissenting in part) — I concur in the majority’s interpretation of RCW 4.84.350 as *938applying separately to each level of judicial review. I disagree, however, with the majority’s holding the Department of Social and Health Services (DSHS) cannot waive its right to contest the Court of Appeals’ original award of $46,239. Majority at 934. Under our rules DSHS’s failure to object to the sought amount of fees pursuant to RAP 18.1(e) waived its right to challenge the awarded amount. Finality and certainty of judicial action takes precedence over untimely filings regardless of the merits of the filing. See RAP 18.8(b); see also Schaefco, Inc. v. Columbia River Gorge Comm’n, 121 Wn.2d 366, 368, 849 P.2d 1225 (1993).
¶27 The complex procedural posture requires a brief recitation of the relevant facts. The Court of Appeals initially reversed the superior court’s award of $25,000 in fees and did not address Kathie Costanich’s fees on appeal. Costanich timely filed a motion for reconsideration, asking the court to reinstate the superior court’s award of fees and to award additional fees on appeal. Responding to Costanich’s motion for reconsideration, DSHS never raised any issue of the statutory cap on fees, even though the statutory maximum was awarded by the superior court.
¶28 On March 3, 2007, the Court of Appeals reconsidered its decision, reinstated the superior court’s award of fees, and awarded Costanich additional fees. DSHS did not seek reconsideration of this decision under RAP 12.4(h); DSHS did not seek this court’s review under RAP 13.4; and when Costanich timely submitted the fee affidavit to request additional fees totaling $46,239, DSHS did not object.
¶29 On June 22, 2007, the commissioner of the Court of Appeals awarded Costanich $46,239 in additional fees. On July 12, 2007, DSHS objected to the award of additional appellate fees in its motion to modify the commissioner’s ruling, arguing for the first time RCW 4.84.350 precluded any award of additional fees.
¶30 RAP 18.1 sets forth the strict procedures for recovery of reasonable attorney fees to a prevailing party. “If applicable law grants to a party the right to recover reasonable attorney fees or expenses on review before either *939the Court of Appeals or Supreme Court, the party must request the fees or expenses as provided in this rule RAP 18.1(a). “The party must devote a section of its opening brief to the request for the fees or expenses.” RAP 18.1(b). “Within 10 days after the filing of a decision awarding a party the right to reasonable attorney fees and expenses, the party must serve and file in the appellate court an affidavit detailing the expenses incurred and the services performed by counsel.” RAP 18.1(d).
A party may object to a request for fees and expenses filed pursuant to section (d) by serving and filing an answer with appropriate documentation containing specific objections to the requested fee. The answer must be served and filed within 10 days after service of the affidavit of fees and expenses upon the party.
RAP 18.1(e) (emphasis added).
¶31 This court requires strict compliance with RAP 18.1 for a prevailing party to recover reasonable attorney fees. See, e.g., Zuver v. Airtouch Commc’ns, Inc., 153 Wn.2d 293, 321 n.21, 103 P.3d 753 (2004). By logical extension, opposing an award of reasonable attorney fees requires strict compliance with RAP 18.1. RAP 18.1 applies to government and private parties alike.
¶32 DSHS had 10 days to file “specific objections to the requested fee.” RAP 18.1(e). Yet DSHS never objected to the requested fee. Therefore, it should not be permitted to maintain an untimely objection now. Failure to argue an issue constitutes waiver of that issue. See, e.g., Escude v. King County Pub. Hosp. Dist. No. 2, 117 Wn. App. 183, 190 n.4, 69 P.3d 895 (2003) (“It is well settled that a party’s failure to assign error to or provide argument and citation to authority in support of an assignment of error . . . precludes appellate consideration of an alleged error.” (citation omitted)).
¶33 The majority holds DSHS can never waive the statutory cap on attorney fees, implying the statutory limit is a jurisdictional matter. Majority at 934. I disagree. RCW *9404.84.350(2) limits the award of reasonable attorney fees to $25,000 per level of judicial review. However, RCW 4.84-.350(2) does not limit the court’s jurisdiction to grant an award; “a plaintiff frequently seeks more than the law permits, but that in itself does not destroy jurisdiction; it merely limits the effective relief the court can properly grant.” Silver Surprize, Inc. v. Sunshine Mining Co., 74 Wn.2d 519, 523, 445 P.2d 334 (1968) (citing Monongahela Power Co. v. Shackelford, 142 W. Va. 760, 98 S.E.2d 722 (1957)).
¶34 In other words the limit on fees the court can properly impose may be waived by an agency’s action or inaction. DSHS failed to object to the amount of fees Costanich requested pursuant to RAP 18.1(e). DSHS’s inaction waived its right to the lesser statutory amount. The government must live by the same rules as any private party.
¶35 The majority holds otherwise so I dissent. (dissenting) — The majority correctly points out that pursuant to RCW 4.84.350(1), “a court shall award a qualified party that prevails in a judicial review of an agency action fees and other expenses, including reasonable attorneys’ fees.” The reasonable attorney fees cannot, however, exceed $25,000. RCW 4.84.350(2). The majority concludes that the $25,000 limit on attorney fees applies at each level of judicial review and is not a cap applicable to the judicial review in its entirety. For reasons set forth hereafter, I disagree with that conclusion.
J.M. Johnson, J., concurs with Sanders, J.